ON REHEARING.
Brannon, President:
A petition for rehearing for the first time makes the point that it does not appear that the indictment has the indorsement, “A true bill,” The record does not show that the indictment had not such indorsement. It says that the grand jury “reported an indictment against Frank Cross for a felony, £A true bill. ’ ” This imports that it has such indorsement. The absence of a statement that there was such endorsement does not prove that there was not. It in effect says that there was. Brotherton v. Peo*331ple, 75 N. Y. 159; Whart. Cr. Pl. & Prac. § 369. But the record says the grand jury declared it “A true bill.” That is enough. Judge Dade in the Burgess Case, 2 Va. Cas. 487; White's Case, 29 Grat. 824; Price's Case, 21 Grat. 846. There is nothing of any substance in the quaere on this point in State v. Heaton, 23 W. Va., 773. If there were anything in the point, it comes too late after plea. Burgess' Case, supra; Whart. Cr. Pl. & Prac. § 369. A later certificate of the clerk shows there was such indorsement. There is nothing in the point that, at a term when a continuance was entered, the record does not show that prisoner was set to the bar. The order says the case was continued, and “thereupon” prisoner and others acknowledged a recognizance, thus showing he was present, and, moreover, it was a mere continuance not opposed. If it may be inferred from the record that the prisoner was present, that is enough, without formal statement of his presence. Lawrence's Case, 30 Grat. 845. No formal arraignment is necessary, as section 2, chapter 159, Code, abolished it.

Affirmed.